       Case 2:20-cv-01703-TLN-DB Document 11 Filed 12/17/20 Page 1 of 2


 1 JASON R. FLANDERS, SBN 238007
   Email: jrf@atalawgroup.com
 2 ERICA A. MAHARG, SBN 279369
   Email: eam@atalawgroup.com
 3
   AQUA TERRA AERIS LAW GROUP
 4 4030 Martin Luther King Jr. Way
   Oakland, CA 94609
 5 Telephone: (916) 202-3018

 6 ERIN K. CLANCY, SBN 249197

 7 Email: erin@cacoastkeeper.org
   CALIFORNIA COASTKEEPER ALLIANCE
 8 1100 11th Street, 3rd Floor
   Sacramento, CA 95814
 9 Telephone: (619) 313-3037

10

11 Attorneys for Plaintiff CALIFORNIA COASTKEEPER ALLIANCE

12
                          UNITED STATES DISTRICT COURT
13
                         EASTERN DISTRICT OF CALIFORNIA
14
     CALIFORNIA COASTKEEPER ALLIANCE,         Case No.: 2:20-cv-01703-TLN-DB
15
                        Plaintiff,            ORDER
16

17        vs.

18
   COSUMNES CORPORATION dba
19 MURIETA EQUESTRIAN CENTER,

20
                        Defendant.
21

22

23

24

25

26

27

28

                                          1
                                        ORDER
        Case 2:20-cv-01703-TLN-DB Document 11 Filed 12/17/20 Page 2 of 2


 1                                                 ORDER

 2          The Court, having considered the stipulation filed by Plaintiff, CALIFORNIA

 3 COASTKEEPER ALLIANCE, and Defendant, COSUMNES CORPORATION, dba MURIETA

 4 EQUESTRIAN CENTER, and finding good cause for the relief requested, hereby orders as follows:

 5          Defendant will no later than January 5, 2021, provide Plaintiff with a written substantive

 6 response to Plaintiff’s objections to Defendant’s affirmative defenses;

 7          The Parties will meet and confer on this and all matters covered by FRCP 26(f) no later than

 8 February 2, 2021;

 9          Plaintiff will have until February 2, 2021 to file a pleading responsive to Defendant’s Answer,

10 if by January 19, 2021, Defendant has not filed an amended answer; or, if Defendant does file an

11 amended answer, Plaintiff will have 21 days from such filing to so respond.

12          IT IS SO ORDERED.

13

14 DATED: December 17, 2020

15                                                               Troy L. Nunley
                                                                 United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       2
                                                   ORDER
